DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the preliminary amendment filed on August 4, 2020.
Claims 1-45 are cancelled.
Claims 46-65 are pending.
Claims 46-65 are examined.
This Office Action is given Paper No. 20211203 for references purposes only.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application claims the benefit of application 62/516,593.

Claim Objections
Claims 46, 61, and 65 recite “request to purchase services.” Examiner assumes that Applicant intended “request to purchase the services.” Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 46-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 46, 61, and 65 recite “a digital network.” This phrase is vague and indefinite because it is unclear whether this refers to “the digital network” previously recited, or to “a new digital network.” For purposes of applying the prior art only, Examiner will interpret as “the digital network.”
Claim 54 recites “Identity Translation Service (ITS)” This phrase is vague and indefinite because it is not a term of art. For purposes of applying the prior art only, Examiner will interpret as “Service.”
Examiner finds that because the claims are indefinite under 35 U.S.C. §112, 2nd paragraph, it is impossible to properly construe claim scope at this time. However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claims are indefinite, the claims are construed and the prior art is applied as much as practically possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 46-50, 52, 56-65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dyess et al. (US 2013/0246237) in view of Shastry et al. (US 2013/0159081). 

Claims 46, 61, 65
Dyess discloses:
a server (server, see [0047]) accessible to a plurality of users (buyers, see abstract) through respective client application programs executing on respective client devices (devices, see [0056]) capable of communicating with the server in a digital network, the server comprising a digital processing resource, the digital processing resource comprising at least one digital processor (processor, see [0051]), the server being operable to: 
(A) match a user who offers to provide services, content or time ("Provider") (suppliers, see [0034]) with a user who wishes to purchase the services, content or time ("Consumer”) (buyers, see [0034]); 
(B) calculate a market price (market price levels, see [0090]) for the offered services, content or time of the Provider, the calculation via the server being based in part on a metric of demand for the Provider's services, content or time; 
(C) receive an indication (contracts, select proposal, see [0063, 0075-0076]) of the Consumer's request to purchase services, content or time of the Provider at the calculated market price; 
(D) arrange for payment (purchase plan, see [0111]) from the Consumer to the Provider, via the server, for the Provider's service, content or time purchased by the Consumer at the calculated market price.
Dyess does not disclose:
(E) deliver…network.
Shastry teaches:
(E) deliver a communications session (session, see [0069]) containing the service, content or time purchased by the Consumer, from the Provider to the Consumer, via the network.
Dyess discloses matching a provider to a consumer, calculating a market price, receiving an indication of the consumer’s request, and arranging payment. Dyess does not disclose delivering a communications session, but Shastry does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the method for purchase planning of Dyess with the communications session of Shastry because 1) a need exists for a market platform that enables informing of users with relevant market information and assists with selection of supply parameters (see Dyess [0007]); and 2) a need exists for a platform that combines online tracking and advertising (see Shastry [0056]). A communications session allows for providers and consumers to interact.

Claims 47-49, 62-64
Furthermore, Dyess discloses:
a communications platform environment supported by the server and organized into three layers, comprising a core platform services layer, a platform modules layer, and a platform applications layer, wherein: 
the core platform services layer comprises core platform services usable by platform modules or platform applications (hardware and software modules, see [0047]); 
the platform modules layer comprises platform-based functional modules operable to utilize selected ones of the core platform services provided by the core services layer (hardware and software modules, see [0047]);
and the platform applications layer comprises platform-based application programs operable to utilize selected ones of the core platform services or platform modules (hardware and software modules, see [0047]).

Claim 50
Furthermore, Dyess discloses:
the platform environment is operable to enable a User of the platform to create and maintain at least one defined identity (Persona) (profile, see [0085]) for use in connection with selected service, content or time transactions enabled by the platform.

Claim 52
Furthermore, Dyess discloses:
a Persona is a real identity (see [0085]).

Claim 56
Furthermore, Shastry teaches:
the platform environment is operable to enable advanced communications session routing, using a plurality of communication nodes, to enable a selected high level of protection of transmission routing (routing, see [0289]).

Claim 57
Furthermore, Shastry teaches:
routing is selected at least in part to minimize connection pattern-based information leakage and behavioral analysis (select network, see [0289]).

Claim 58
Furthermore, Shastry teaches:
in the platform environment, user verification is managed in accordance with a multi-factor protected private key distribution technique (private key, see [0321]).

Claim 59
Furthermore, Shastry teaches:
the platform environment provides a virtual storage structure (Zeitlocker) operable to store data, the Zeitlocker having temporal, spatial and Persona-level access pattern awareness, such that access to data stored in a given Zeitlocker is enabled only to Personas meeting Zeitlocker owner-defined parameters (requires authorization, see [0286-0287]).

Claim 60
Furthermore, Shastry teaches:
access to data in a given Zeitlocker requires real-time authorization from the Zeitlocker owner (authorization, see [0286-0287]).

Claims 51 and 53-55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dyess et al. (US 2013/0246237), in view of Shastry et al. (US 2013/0159081), and further in view of Bass et al. (US 2013/0318005).

Claim 51
Dyess in view of Shastry discloses the limitations above. Dyess in view of Shastry does not disclose:
a Persona… identity. 
Bass teaches:
a Persona is a fictional identity (artistic institution, movie studio, museum, among other things, see [0092]).
Dyess in view of Shastry discloses matching a provider to a consumer, calculating a market price, receiving an indication of the consumer’s request, arranging payment, and delivering a communications session. Dyess in view of Shastry does not disclose a persona that is a fictional identity, but Bass does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the method for purchase planning of Dyess, in view of Shastry, with the fictional identity of Bass because a need exists for building a community that fosters investment and growth of individuals and groups (see Bass [0007]). Having a fictional identity can allow for different types of profiles.

Claim 53
Dyess in view of Shastry discloses the limitations above. Dyess in view of Shastry does not disclose:
the platform… platform.
Furthermore, Bass teaches:
the platform environment is operable to enable a User to create separate, different, respective Personas for use with different, respective service, content or time transactions or classes of transactions enabled by the platform (profile information, can be for different funding agreements, see [0013-0017]).
Dyess in view of Shastry discloses matching a provider to a consumer, calculating a market price, receiving an indication of the consumer’s request, arranging payment, and delivering a communications session. Dyess in view of Shastry does not disclose separate personas, but Bass does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the method for purchase planning of Dyess, in view of Shastry, with the separate personas of Bass because a need exists for building a community that fosters investment and growth of individuals and groups (see Bass [0007]). Having separate personas can allow for different types of profiles.

Claim 54
Furthermore, Shastry teaches:
platform-based logical links between a given User identity and a corresponding Persona are established by a platform-based Identity Translation Service (ITS) (service, see [0164]).

Claim 55
Furthermore, Shastry teaches:
the ITS provides a per-application user ID (user ID, see [0289]).

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claims 46, 61, and 65 which recite “accessible to”, “capable of”, and “operable to”, claims 47-49 and 62-64 which recite “usable by” and “operable to”, claims 53 and 56 which recite “operable to enable”, claim 59 which recites “operable to”) have been considered but are given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered.  However, a recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP §§ 2106 II (C.), 2114 and 2115.  Unless 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
capable "3. having attributes (as physical or mental power) required for performance or accomplishment.” Webster’s Ninth New Collegiate Dictionary, Merriam-Webster Inc., Springfield MA, 1986.
enable “1 a : to provide with the means or opportunity… b : to make possible, practical or easy.” Webster’s Ninth New Collegiate Dictionary, Merriam-Webster Inc., Springfield MA, 1986.
operable “1 : fit, possible, or desirable to use.”  Webster’s Ninth New Collegiate Dictionary, Merriam-Webster Inc., Springfield, M.A. 1986.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.